UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-7335



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

             versus


LAFAWN DEWAYNE BOBBITT, a/k/a Mandingo, a/k/a
Dingo,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-97-169, CA-01-434-3)


Submitted:    November 12, 2003           Decided:     December 24, 2003


Before WILLIAMS, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lafawn Dewayne Bobbitt, Appellant Pro Se.         Nicholas Stephan
Altimari, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lafawn Dewayne Bobbitt seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000). An appeal may not be taken from the final order in a § 2255

proceeding unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”      28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.   See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).         We have independently

reviewed the record and conclude that Bobbitt has not made the

requisite     showing.   Accordingly,    we   deny   a   certificate   of

appealability and dismiss the appeal.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                               DISMISSED




                                  2